268 F.2d 81
Donald George Lincoln GORDON, Appellant,v.UNITED STATES of America, Appellee.
No. 17608.
United States Court of Appeals Fifth Circuit.
June 16, 1959.

Jack Love, Fort Worth, Tex., for appellant.
Philip C. McGahey, Jr., Asst. U. S. Atty., Fort Worth, Tex., for appellee.
Before HUTCHESON, Chief Judge, and RIVES and TUTTLE, Circuit Judges.
PER CURIAM.


1
This appeal from a conviction of appellant for unlawfully transporting a stolen automobile in Interstate Commerce presents only the question: whether the court erred in admitting testimony of an oral confession made by the appellant.


2
It appears without dispute that the confession was made while Gordon was in the custody of state officers. It thus does not present a situation which warrants the application of the so-called McNabb-Mallory rule. Mallory v. United States, 354 U.S. 449, 77 S. Ct. 1356, 1 L. Ed. 2d 1479. This case is ruled in all respects by Papworth v. United States, 5 Cir., 256 F.2d 125, in which case we discussed the inapplicability of the Mallory rule to cases where confessions are made to federal officers by an accused who is in the custody of state officials.


3
The judgment is affirmed.